Opinion issued December 23, 2021




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-21-00131-CV
                           ———————————
    VILLAGE GREEN ALZHEIMER’S CARE HOME, LLC, Appellant
                                        V.
NORMA GRAVES BY AND THROUGH JAMES GRAVES PURSUANT TO
        A GENERAL POWER OF ATTORNEY, Appellee


                   On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Case No. 2020-14109


                                  OPINION

      Norma Graves was mauled by a dog in the lobby of an assisted living facility.

Her son sued the facility, Village Green Alzheimer’s Care Home, LLC, on her

behalf, asserting claims for premises liability and gross negligence. Village Green

moved to dismiss the suit, arguing that (1) the claims against it are health care
liability claims and (2) Graves failed to satisfy the statutory requirement of an

adequate expert report. The trial court denied the motion to dismiss, and Village

Green appealed.

      We conclude that this is not a health care liability claim and thus affirm the

trial court’s order denying Village Green’s motion to dismiss.

                                      Background

      Motions to dismiss for failure to file a preliminary expert report, by their

nature, come early in the litigation.1 As we have noted many times, at this early

stage, the parties do not have the benefit of full discovery, leaving the pleadings and

the contents of the expert reports (if any) as the main sources of information about

the claim’s underlying facts.2 For this reason, the below background recitations




1
      See TEX. CIV. PRAC. & REM. CODE § 74.351(a) (providing a 120-day deadline to
      file motion to dismiss).
2
      The statute aims to evaluate lawsuits at the onset of litigation—before full
      discovery—to rule out those that are frivolous. Curnel v. Houston Methodist Hosp.-
      Willowbrook, 562 S.W.3d 553, 562 (Tex. App.—Houston [1st Dist.] 2018, no pet.)
      (citing Ross v. St. Luke’s Episcopal Hosp., 462 S.W.3d 496, 502 (Tex.
      2015)); Mangin v. Wendt, 480 S.W.3d 701, 706, 713 (Tex. App.—Houston [1st
      Dist.] 2015, no pet.) (“The requirement to serve an expert report arises at the outset
      of litigation and before the opportunity for the plaintiff to engage in
      significant discovery, including taking oral depositions of the defendants. As such,
      the statute itself contemplates that the amount and quality of evidence available at
      the time of drafting the expert reports will be less than that available at trial on the
      merits or even the summary-judgment stage.” (citations omitted)).

                                             2
come mainly from Graves’s petition.3 What is eventually revealed through discovery

and later trial testimony may support or refute these pleading assertions.

       According to Graves, Village Green has a history of having unsupervised,

aggressive dogs on its premises that goes back to a period before this dog and this

plaintiff.

       Marley

       In early 2019, a Village Green employee, A. Asgar,4 found a stray dog and

brought it to Village Green to live. The dog was given the name Marley. Village

Green management allowed Marley to freely roam the lobby area of its premises.

       One day, a visiting hospice nurse entered the lobby, and Marley lunged at her

face. The nurse managed to shield her face, but Marley bit her on her arm and leg.

The nurse required medical treatment for her injuries. The next time she visited

Village Green, the nurse saw that Marley was still on the premises. Graves’s

pleadings do not say what ultimately happened to Marley. For their part, Village

Green’s pleadings do not mention Marley or that dog-attack.

       Charlie


3
       See St. Luke’s Episcopal Hosp. v. Poland, 288 S.W.3d 38, 40 (Tex. App.—Houston
       [1st Dist.] 2009, pet. denied) (in appeal seeking dismissal under Section 74.351,
       reciting background facts based on plaintiff’s petition).
4
       In one place, the pleadings assert that Asgar is the daughter of Village Green’s
       Director of Operations, Nish Sabir. In another location, the pleadings describe her
       as Village Green owner’s daughter.
                                            3
      Less than a year later, Asgar found another stray dog and brought it to Village

Green to live. They named this dog Charlie. Like Marley, Charlie was allowed to

roam the lobby. She would often lie on the couches in the common area.

      In early February 2020, L. Carlen began working at Village Green. On

Carlen’s first day of work, Charlie ran and jumped on Carlen. Carlen told

management that Charlie’s behaviors were concerning: Village Green is a residential

facility that provides Alzheimer’s care to mostly elderly people, and Charlie could

knock a frail person down and injure them. Village Green allowed Charlie to

continue freely roaming the lobby and common areas despite Carlen’s objection.

      Later that month, on February 20, Charlie was in the lobby when a resident

named Anne approached the dog. Charlie lunged at the woman and bit her on the

nose. Village Green staff and management learned of the attack that same day.

Charlie continued to have full access to the lobby and other common areas of the

premises.

      Two days later, another resident, Norma Graves, walked through the same

common area and saw Charlie lying on a lobby couch. Graves reached out to pet

Charlie. Charlie lunged at her and knocked her to the ground. Charlie did not stop.

The dog mauled Graves’s face.




                                         4
      Graves was taken to the emergency room where she received many stitches to

close more than one gash on her face. She also suffered a large puncture wound that

could not be closed because it was too close to her eye.

      According to Graves’s family members, Village Green was less than

forthcoming about what had occurred. At first, Graves’s family was told that she had

simply fallen. Next, they were told that Charlie had knocked her down. Finally, when

the family members were with Graves and could see the wounds on her face, Village

Green admitted that Charlie had attacked and bitten her.

      Graves’s family had not known that a stray dog was living on the Village

Green premises. They began looking into the history of the dog and found out about

the previous attack on Anne. They also found out that Charlie had injured Graves

once before. On February 12—ten days before the mauling—Charlie caused

Graves’s face to bleed. Village Green had prepared an incident report that referred

to Graves’s injury as a “skin tear” of unknown origin, but it did not tell Graves’s

family about the injury or that Charlie caused it. Graves’s family only learned of the

“skin tear” incident after the mauling incident.

      In sum, Graves’s family learned that there had been at least two previous

incidents of Charlie harming residents, yet Village Green continued to allow Charlie

to roam freely on the premises.




                                          5
      Graves’s family sought a temporary injunction to preserve video of the dog

attack captured by a surveillance video camera mounted in the lobby. The video is

not part of the appellate record, but the parties’ pleadings describe it as depicting

Graves reaching out to pet Charlie on the lobby couch, Charlie lunging at Graves

and knocking her down, Charlie attacking Graves’s face, and no Village Green staff

member being present until after Graves was injured.

      Because Village Green immediately argued that this is a health care liability

claim, Graves moved for the trial court to rule whether Chapter 74 applies to the

facts underlying the claims. After first indicating that Chapter 74’s expert-report

requirements would apply, the trial court ultimately held that Graves’s claims were

not health care liability claims, having concluded that caring for people on the

premises was independent of housing stray dogs on the same premises.

      Village Green appealed.

                    Texas Medical Liability Act, Chapter 74

      Before TMLA, we had TMLIIA, which was enacted in 1977 to reduce the

cost of medical insurance. Aviles v. Aguirre, 292 S.W.3d 648, 649 (Tex. 2009) (per

curiam). The TMLA replaced TMLIIA in 2003 and was also focused on medical

malpractice insurance. The legislative goal was to “broaden[ ] access to health care

by lowering malpractice insurance premiums.” Tenet Hosps. Ltd. v. Rivera, 445

S.W.3d 698, 707 (Tex. 2014). It sought to achieve lower malpractice insurance


                                         6
premiums by requiring claimants to produce an opinion of a suitable expert early in

the litigation, saying that their claims have merit. Columbia Valley Healthcare Sys.,

L.P. v. Zamarripa, 526 S.W.3d 453, 460 (Tex. 2017). The expected consequences

of the preliminary-report requirement were two-fold: first, it would deter frivolous

medical-malpractice suits and, second, for those frivolous suits that were filed, it

would allow expeditious dismissal before the health care providers incurred

discovery and other litigation costs. See id.; see also Loaisiga v. Cerda, 379 S.W.3d

248, 263 (Tex. 2012) (Section 74.351’s expert-report requirement allows for “a

preliminary determination designed to expeditiously weed out claims that have no

merit”).   This, in turn, was supposed to lower medical-malpractice insurance

premiums to make health care more available. See Fredericksburg Care Co., L.P. v.

Perez, 461 S.W.3d 513, 523 (Tex. 2015).

      To show that a claim has merit and should not be dismissed, a claimant must,

at the outset, produce an opinion from a physician on what the applicable standard

of care is, that the health care provider breached that standard of care, and that the

alleged negligence of the health care provider proximately caused the plaintiff’s

injury. Zamarripa, 526 S.W.3d at 460. If no medical doctor can be found to opine

that the health care provider’s breach proximately caused the claimant’s injuries, the

case is dismissed. See Kelly v. Rendon, 255 S.W.3d 665, 679 (Tex. App.—Houston

[14th Dist.] 2008, no pet.) (stating that the expert report is “simply a preliminary


                                          7
method to show a plaintiff has a viable cause of action that is not frivolous or without

expert support”).

      Notably, an expert’s report is not subject to attack for stating the wrong

standard of care. See Robles v. Pinnacle Health Facilities XV, LP, No. 14-18-00135-

CV 2020 WL 746720, at *6 (Tex. App.—Houston [14th Dist.] Feb. 13, 2020, no

pet.) (mem. op.). That a jury might ultimately reject the standard of care suggested

by the expert as being too onerous is not a basis for a trial court to reject a Section

74.351 expert report and dismiss a suit. See Methodist Hosp. v. Shepherd-Sherman,

296 S.W.3d 193, 200 (Tex. App.—Houston [14th Dist.] 2009, no pet.).

      The focus is not on the correctness of the articulated standard but, instead, on

whether the claimant was able to secure a qualified physician who would opine,

based on her training and experience, that a particular course of action is the standard

of care, that the defendant breached the standard of care, and that the breach

proximately caused the claimant’s injuries. See Zamarripa, 526 S.W.3d at 459–60

(noting that expert report must explain “how and why” physician’s breach of

standard of care proximately caused plaintiff’s injury); see also Kuhn v. Sam,

No. 01-20-00260-CV, 2021 WL 3359171, at *6–9 (Tex. App.—Houston [1st Dist.]

Aug. 3, 2021, no pet.) (mem. op.). This is generally stated in terms of “reasonable

medical probability.” Acharya v. Gomez, No. 05-18-00833-CV, 2019 WL 1923213,

at *5 (Tex. App.—Dallas Apr. 30, 2019, pet. denied) (mem. op.).


                                           8
                   Whether This is a Health Care Liability Claim

      Chapter 74 defines a “health care liability claim.” TEX. CIV. PRAC. & REM.

CODE § 74.001(a)(13). It has three statutory elements:

             (1)     the claim must be asserted against a doctor or health care
                     provider;

             (2)     it must pertain to
                     (a)   treatment,
                     (b)   lack of treatment, or
                     (c)   other claimed departure from accepted standards of
                           (i)     medical care,
                           (ii)    health care,
                           (iii)   safety, or
                           (iv)    professional or administrative services directly
                                   related to health care; and

             (3)     the alleged departure must proximately cause injury or death to
                     the claimant.

TEX. CIV. PRAC. & REM. CODE § 74.001(a)(13).

      Village Green argues that this suit pertains to a claimed departure of either

safety or health care standards—(c)(ii) and (c)(iii) above. We consider each in turn.

A.    Safety

      Whether the circumstances underlying a claim against a health care provider

qualify as a safety claim under the TMLA and thus a health care liability claim that

requires an expert report, is a question of law. Tex. W. Oaks Hosp., L.P. v. Williams,

371 S.W.3d 171, 177 (Tex. 2012). There have been many cases at the intermediate
                                            9
and highest appellate courts in which this question has been analyzed and resolved.

How the courts have conducted their analysis has changed along the way though.

For a time, the varieties of incidents that qualified as safety claims seemed to be

broadening without limitation. That changed in 2015 when the Texas Supreme Court

decided Ross v. St. Luke’s Episcopal Hosp., 462 S.W.3d 496 (Tex. 2015).

       1.     Ross and the creation of a multi-factor test to determine whether
              an alleged violation of a specific safety standard has a substantive
              nexus to the provision of health care

       In Ross, a woman had accompanied a friend to visit a patient at the hospital.

Id. at 499. As she was leaving through the hospital lobby, she slipped and fell on a

floor that was being cleaned and buffed. Id. She sued, asserting a premises liability

theory of recovery. The hospital argued that her claim was a health care liability

claim because safety standards were implicated. See id. The Texas Supreme Court

rejected the argument. See id. at 503–04.

       The Court held that the applicable safety standards Ross alleged the hospital

violated—maintaining clean and safe floors—were basic duties all premises owners

owe to their guests. See id. at 503. Neither the provision of health care on the

premises nor the hospital’s concern for patient safety were shown to have altered the

safety standards that applied. See id. In other words, this was a standard premises

liability claim in a health care setting, not a health care liability claim. See id. at 503–

05.


                                            10
      There are four key holdings in Ross that altered the way courts would analyze

safety standard-based claims moving forward. First, the Ross Court held that the

mere fact that an injury occurs in a health care setting, without more, will not cause

a claim to be a health care liability claim. Id. at 503. The hospital in Ross had argued

that every claim arising from an injury on its premises had a sufficient nexus to

health care because they all related to patient safety. Id. The Court disagreed, stating

that a “safety standards-based claim does not come within the TMLA’s provisions

just because the underlying occurrence took place in a health care facility, the claim

is against a health care provider, or both.” Id.

      Second, the Ross Court held that the safety standards allegedly violated must

have a substantive relationship with the provision of medical or health care. Id. at

504 (stating that a claim is a safety-based health care liability claim only if there is

“a substantive nexus between the safety standards allegedly violated and the

provision of health care.” (emphasis added)). This holding requires health care

provider to identify particular safety standards and the court to analyze their

connection to the provision of health care. See id.

      Third, the Ross Court established the level of connection necessary between a

violation of an identified safety standard and the provision of health care. Id. There

“must be more than a ‘but for’ relationship.” Id. The location where the injury

occurred and the status of the defendant as a health care provider would not be


                                           11
determinative. Id. at 504–05. Instead, the “pivotal issue in a safety standards-based

claim is whether the standards on which the claim is based implicate the defendant’s

duties as a health care provider, including its duties to provide for patient safety.”

Id. at 505 (emphasis added). If so, there is a substantive nexus between the violation

of an identified safety standard and the provision of health care. But when the claim

implicates only the defendant’s duties as a premises owner, unrelated to its provision

of health care within that same premises, there is an inadequate nexus. See id.

      Fourth, the Ross Court identified a list of seven non-exclusive factors for

courts to consider when determining whether a claim based on an alleged violation

of a safety standard is a health care liability claim:

      1.     did the alleged negligence of the defendant occur in the course of the
             defendant’s performing tasks with the purpose of protecting patients
             from harm;

      2.     did the injuries occur in a place where patients might be during the time
             they were receiving care, so that the obligation of the provider to protect
             persons who require special, medical care was implicated;

      3.     at the time of the injury was the claimant in the process of seeking or
             receiving health care;

      4.     at the time of the injury was the claimant providing or assisting in
             providing health care;

      5.     is the alleged negligence based on safety standards arising from
             professional duties owed by the health care provider;

      6.     if an instrumentality was involved in the defendant’s alleged
             negligence, was it a type used in providing health care; and



                                           12
      7.     did the alleged negligence occur in the course of the defendant’s taking
             action or failing to take action necessary to comply with safety-related
             requirements set for health care providers by governmental or
             accrediting agencies?

Id. at 505. Analysis of these factors, particularly the seventh, may involve comparing

the allegedly negligent acts or omissions to potentially relevant government

regulations. See, e.g., PHCC—La Hacienda Rehab. & Health Care Ctr. LLC v.

Crume, 492 S.W.3d 797, 801 (Tex. App.—Houston [1st Dist.] 2016, no pet.).

      The Texas Supreme Court has never held that the sway of one Ross factor can

compel a conclusion that a claim is a health care liability claim; instead, the proper

analysis has always been described as a balancing or weighing of the factors against

each other. See Belmont Vill. Hunters Creek TRS, LLC v. Marshall, No. 01-18-

00984-CV, 2020 WL 4873563, at *11 (Tex. App.—Houston [1st Dist.] Aug. 20,

2020, pet. denied) (mem. op.) (reasoning that “the Ross factors do not weigh in favor

of Chapter 74’s applicability.”); Iasis Healthcare Corp. v. Pean, No. 01-17-00638-

CV, 2018 WL 3059789, at *5 (Tex. App.—Houston [1st Dist.] June 21, 2018, pet.

denied) (mem. op.) (concluding that, “on balance, the Ross factors demonstrate that

[the] claim is substantively related to the [ ] provision of health care”); Tex. Health

Res. v. Coming Attractions Bridal & Formal, Inc., 552 S.W.3d 335, 341 (Tex.

App.—Dallas 2018), aff’d, 595 S.W.3d 659 (Tex. 2020) (“While not all of the Ross

factors indicate that CABF asserts a safety standards-based HCLC, the factors that

do weigh strongly in favor of our conclusion.”).

                                          13
      Ross changed the analysis that applied to safety standards-based cases. Before

Ross, there had been support for requiring only a but-for relationship. See

Diversicare Gen. Ptr. Inc. v. Rubio, 185 S.W.3d 842, 860–61 (Tex. 2005) (Jefferson,

C.J., concurring in part, and dissenting in part). Also, the nexus requirement was

assumed to be less exacting. See Omaha Healthcare Ctr., LLC v. Johnson, 246

S.W.3d 278 (Tex. App.—Texarkana 2009), rev’d on other grounds, 344 S.W.3d 392

(Tex. 2011). And finally, there were no factors to guide the courts.

      Yet Village Green relies exclusively on pre-Ross cases to assert that Graves’s

claim is a safety standards-based health care liability claim.5 It does not engage in

the Ross framework or analyze any of the Ross factors in arguing that this is a health

care liability claim. Instead, it looks to a case decided four years before Ross and

argues that that case, Omaha Healthcare Center v. Johnson, dictates that the claims

against it are safety standards-based health care liability claims.

      2.     Johnson and the combination of general and specific safety
             standards to show a connection to health care

      Village Green’s safety-standards argument relies mainly on the pre-Ross case

of Omaha Healthcare Center, LLC v. Johnson, 344 S.W.3d 392 (Tex. 2011). It

argues that, under Johnson, its alleged negligence in allowing an aggressive stray


5
      Village Green only incorporates Ross into its analysis to claim that it does not apply
      because Ross allegedly accepted the pre-Ross position that “claims involving failure
      to protect residents from harm” are safety claims, period. As explained later in this
      opinion, we reject this interpretation of Ross.
                                            14
dog access to its residents would violate a safety standard because it has a general

duty to provide its residents with a safe environment. According to Village Green, a

general duty is all that is required under Johnson and the later case, Ross, does not

upset that analysis.

      Johnson involved a nursing home resident who was bitten by a brown recluse

spider and died. Id. at 393. The estate of the deceased nursing home resident sued

the nursing home under a premises-liability theory. Id. The nursing home argued the

claim against it was a health care liability claim. Id. at 394.

      The nursing home pointed to two sets of safety standards that it allegedly

departed from in arguing that the claim against it was a safety standards-based health

care liability claim. One set spoke to a general requirement to protect residents and

provide “quality care” in a safe environment. Id. at 395 (citing 40 TEX. ADMIN. CODE

§§ 19.1701, 19.309; TEX. HEALTH & SAFETY CODE § 242.001(a)(1), (8)). The other

set of safety standards was specific to the danger that led to the resident’s injuries

and death. The Administrative Code required nursing homes to maintain an effective

pest control program to eradicate insects. Id. (citing 40 TEX. ADMIN. CODE § 19.324,

now at 26 TEX. ADMIN. CODE § 554.324). Nursing homes had a specific, statutory

duty to protect their residents from pests, and this resident died from a spider bite.

See 40 TEX. ADMIN. CODE § 19.324 (now at 26 TEX. ADMIN. CODE § 554.324(b)).




                                           15
      Both the trial court and the intermediate appellate court held that the claims

against the nursing home did not qualify as safety standard-based health care liability

claims. Omaha Healthcare Ctr., L.L.C. v. Johnson, 246 S.W.3d 278 (Tex. App.—

Texarkana 2008), rev’d, 344 S.W.3d 392 (Tex. 2011). The Texas Supreme Court

reversed. See Omaha Healthcare Ctr, LLC v. Johnson, 344 S.W.3d 393 (Tex. 2011).

In doing so, the Court relied on both sets of safety standards. Id. at 395. Its holding

did not rest solely on the existence of a general duty to provide a safe environment

but also on a specific safety statute that had a substantive relationship with the

claim—the nursing home had to have an effective pest control program, it allegedly

did not because a brown recluse spider was on the premises, and the allegations of

liability centered on that specific failure. See Johnson, 344 S.W.3d at 395.

      The Texas Supreme Court has confirmed, post-Johnson, that general

obligations to provide a safe environment, without more, are not enough to invoke

the safety-claim portion of the definition of a health care liability claim. See Galvan

v. Memorial Hermann Hosp. Sys., 476 S.W.3d 429, 432–33 (Tex. 2015). There, a

woman visiting a relative slipped and fell in a hospital when water spilled out of a

bathroom into a hallway. Id. at 429. The hospital tried to cast her claim as a safety

standards-based health care liability claim by pointing to general safety regulations

that required the hospital to have a safe and sanitary premises and to use microfiber

mops instead of conventional wet loop mops. The Court rejected the hospital’s


                                          16
argument, holding that there was no substantive relationship between the general

safety standards and the provision of health care. Id. at 432–33.

      Two years after Galvan, we also rejected a hospital’s reliance on general

safety standards to cast a premises liability claim as a health care liability claim. See

Houston Methodist Willowbrook Hosp. v. Ramirez, 539 S.W.3d 495 (Tex. App.—

Houston [1st Dist.] 2017, no pet.). In Ramirez, a patient visited her primary-care

physician in his third-floor office. Id. at 497. Her doctor sent her from his office to

the first floor for a chest x-ray. Id. Walking alone, she took the elevator to the first

floor and passed through a pavilion on her way to radiology. While crossing through

the pavilion, she slipped on the wet floor and was injured. Id. at 498.

      The patient sued, asserting a premises liability theory that the hospital was

negligent in permitting its floor to become slippery and not warning of the dangerous

condition on its premises. Id. The hospital moved to dismiss, arguing she had

asserted a health care liability claim based on an alleged safety standard violation.

Id. It pointed to various licensing requirements that required it to have a safety

program and to follow sanitation policies. Id. at 499–500. It also pointed to a general

statutory duty to “provide a sanitary environment to avoid sources and transmission

of infections and communicable diseases,” which, it argued, implicated its duty to

provide a clean and sanitary environment for its patients (including the floors),

making it a necessary component of its provision of health care. Id. at 499–500.


                                           17
      Relying heavily on Ross, we rejected the hospital’s arguments and held that

the safety standards cited did not have a substantive nexus with providing health

care; they implicated only the hospital’s duties as a premises owner. Id. at 499. The

duties at issue when a wet floor is left unattended without public warnings are the

duties owed by premises owners generally and are not specific or unique to health

care providers. Id. at 500 (“The record does not reveal that the hospital’s alleged

negligence was based on any safety standards uniquely arising from professional

duties owed as a health care provider.” (citing Galvan, 476 S.W.3d at 433)). The

claimant was injured when she slipped and fell in a publicly accessible hallway. Yes,

she was in the building to obtain medical care, but she was not actively receiving

medical treatment when she walked down the public hallway between her doctor’s

office and the radiology department. Id.

      We noted that courts have uniformly rejected allowing a general duty to

provide a safe environment to transform a garden-variety premises-liability claim

into a health care liability claim, and we held that this claimant had not asserted a

health care liability claim. Id. (citing Galvan, 476 S.W.3d at 431–33 and Reddic v.

E. Tex. Med. Ctr. Reg’l Health Care Sys., 474 S.W.3d 672, 675–76 (Tex. 2015) (per

curiam), both post-Johnson cases).

      Village Green’s argument that Johnson (decided four years before Ross)

allows a general duty to provide a safe environment to cast a premises liability claim


                                           18
as a safety standards-based health care liability claim is belied by the Texas Supreme

Court’s handling of such arguments in post-Ross cases, like Galvan, and our own in

Ramirez.

      It simply is not enough for Village Green to point to a general duty to provide

a safe environment to turn every act or failure to act within its premises into a health

care liability claim. Johnson, even when it was decided, did not support such an

approach. It involved a specific safety regulation that had a substantive nexus to the

underlying claims. Johnson, 344 S.W.3d at 395. And later cases, like Galvan and

Ramirez, have reiterated that generalized safety duties do not provide an adequate

nexus. See Galvan, 476 S.W.3d at 431–33; Reddic, 474 S.W.3d at 675–76; Ramirez,

539 S.W.3d at 500.

      Johnson does not dictate that the claims against Village Green are safety

standards-based health care liability claims. Instead, the framework developed in

Ross will determine whether a substantive nexus exists because the safety standards

identified implicate Village Green’s duties as a health care provider versus general

duties as a premises owner. See Ross, 462 S.W.3d at 505. Before turning to that

analysis, we will first consider two intermediate court decisions that faced similar

issues and arguments.




                                          19
      3.     Dallas Court of Appeals requires that the applicable safety
             standard violated have a substantive nexus to health care

      Earlier this year, the Dallas Court of Appeals issued an en banc opinion

rejecting an assisted living facility’s claim that its general duty to provide a safe

environment for its residents had a sufficient nexus. Faber v. Collin Creek Assisted

Living Center, Inc., 629 S.W.3d 630, 643 (Tex. App.—Dallas 2021, pet. filed) (en

banc opinion on rehearing). There, a resident was going to her son’s car for an off-

site appointment. Id. at 634. The resident was sitting on a wheeled walker that an

employee was guiding down the sidewalk. Id. A wheel on the walker got caught in

a crack in the sidewalk, causing the resident to fall and suffer fatal injuries. Id.

      According to the en banc court, the gravamen of the complaint against the

assisted living facility was inadequate sidewalk maintenance on its premises. Id. at

640, 642. That claim and the standards that applied had no substantive nexus to

health care. Id. at 643.

      The court rejected the contention that the claimant had artfully pled around a

health care liability claim by focusing on the condition of the sidewalk when the

nature of the claim could have been pled to challenge the conduct of the employee

who maneuvered the resident’s walker into the sidewalk’s crack. Id. at 640 n.13. The

en banc court explained that the petition had alleged facts “having nothing to do with

a health care provider’s failure to comply with professional duties and everything to

do with the condition of the public sidewalk on the facility’s premises. It was a

                                           20
simple, run-of-the-mill premises liability case, where the instrumentality causing

injury was broken concrete.” Id. at 643.

      The court emphasized that there was an inadequate nexus between the safety

standards allegedly violated and health care by pointing out the disconnect between

the TMLA’s requirement of an expert report and the standard of care and breach at

issue under the facts of the claim: proper maintenance of a sidewalk on the premises.

Id. at 641–42; see Baylor Univ. Med. Ctr. v. Lawton, 442 S.W.3d 483, 487 (Tex.

App.—Dallas 2013, pet. denied) (where nurse was injured by fumes and irritants

from remediation of backed-up sewage in sink and shower drains, noting that “it

would be difficult if not impossible to find a qualified expert under the statute who

was also competent to opine on the relevant accepted standards of care for

plumbing,” which further signaled that the safety claim was untethered from health

care and outside the statute); cf. Diversicare Gen. Ptr. Inc. v. Rubio, 185 S.W.3d

842, 848 (Tex. 2005) (“The necessity of expert testimony from a medical or health

care professional to prove a claim may also be an important factor in determining

whether a cause of action is an inseparable part of the rendition of medical or health

care services.”).

      The suit to recover for injuries caused by the fall from the walker when its

wheel got caught in the broken sidewalk was a garden-variety premises liability case.

Faber, 629 S.W.3d at 643. That the person injured was a resident at the facility did


                                           21
not dictate that claims for her injuries were health care liability claims. See id. The

Dallas court’s analysis dovetails with our own in Ramirez.

      4.     Houston’s Fourteenth Court of Appeals reaches back to Johnson
             and allows a general duty to suffice

      The Fourteenth Court of Appeals has set off in a different direction, accepting

an argument that Johnson permits a health care provider to point to a general duty

to provide residents with a safe environment to transform what would typically be

considered a straightforward premises liability claim into a health care liability

claim. See Little v. Riverside Gen. Hosp. Inc., No. 14-14-00797-CV, 2016 WL

208142 (Tex. App.—Houston [14th Dist.] Jan. 14, 2016, no pet.) (mem. op.). In

Little, a resident fell into a below-ground grease pit on a drug-treatment facility’s

premises. Id. at *1. The grease pit had been covered by an unsecured wooden pallet

that gave way and allowed her to fall in as she tried to maneuver a child to safety.

Id. The Little Court held that the failure to warn of a premises defect implicated the

facility’s duties as a health care provider because the facility had a general duty to

provide a safe environment. See id. at *3.

      In reaching this conclusion, the Little Court never acknowledged that the

Johnson holding was based on a specific safety standard, nor did it require the drug-

treatment facility to identify a specific safety standard that created a duty different

from those shared by all premises owners. See Ramirez, 539 S.W.3d at 500 (rejecting

argument that general duty to provide a safe environment has a substantive nexus to

                                          22
health care because the claims arising from a slip and fall implicated duties of any

premises owner not specific duties of health care providers); Galvan, 476 S.W.3d at

432–33 (hospital could not point to any duties specific to health care providers that

had a substantive nexus to the health care).

      The Little Court did not address the statement in Ross that more than a but-for

relationship is required to have a substantive nexus between a safety standard

violation and the provision of health care. Under Ross, it is not enough that one

engages in health care on the same premises where an injury occurred. See Ross, 462

S.W.3d at 504. There must be a nexus between the safety standard violated and the

provision of health care. Id. Both the Ross and Galvan cases establish that a general

statutory duty to maintain a safe environment will not supply that connection. The

Little Court failed to incorporate that holding into its analysis. And, even more

troubling, the Little Court failed to analyze the factors the Texas Supreme Court set

out in Ross to guide courts in determining whether a claim is a safety-based health

care claim. See generally Little, 2016 WL 208142.

      By short-circuiting the analysis to allow a but-for relationship to provide the

required nexus, the Little Court impermissibly allowed the location of the injury and

the status of the defendant health care provider to dictate the outcome of its analysis.

Cf. Ross, 462 S.W.3d at 504 (requiring more than a but-for relationship between the

standard allegedly violated and the provision of health care). We will not do the


                                          23
same. Instead, as directed by the Texas Supreme Court, we will consider the seven

Ross factors to determine whether Graves’s claim is a safety-based health care claim.

If, in the future, the Texas Supreme Court holds that a residential facility’s general

duty to provide a safe environment provides a sufficient nexus for that category of

health care provider, the Ross factors aside, it can hold as much. It has not yet.

      5.     Analysis of the Ross factors to determine whether Graves’s claim
             is a safety standards-based health care liability claim

      Village Green’s brief contains no analysis of the Ross factors. It does not argue

how we should weigh individual factors or balance them against each other. Instead,

Village Green’s brief argues that its general, statutory duty to provide a safe

environment for its inpatient residents turns injury claims into health care liability

claims outside the Ross-factors analysis. Because Village Green makes no

arguments, we only mention Graves’s arguments in our analysis below.

             a.     Factor one: Did the alleged negligence of the defendant
                    occur in the course of the defendant’s performing tasks to
                    protect patients from harm?

      According to Graves, the first factor does not support characterizing her claim

as a health care liability claim because housing stray dogs is severable from any

actions taken with a purpose of protecting patients from harm. We agree. The alleged

negligence underlying the claim against Village Green is failing to guard against or

warn of a dangerous condition on the premises—an aggressive dog that has known

tendencies to lunge at and injure people. Norma Graves was in a public, common

                                          24
area of the premises when Charlie lunged at her from the lobby couch where he was

sitting. Graves had been walking through the common area unaccompanied by

Village Green employees or staff. According to descriptions of the surveillance

video, there was no Village Green employee performing any tasks in the room where

she was injured.

      We are not persuaded by the potential argument that Village Green is

continuously performing tasks to protect its residents under its over-arching duty to

provide for the residents’ fundamental needs. In our view, the phrase “in the course

of the defendant’s performing tasks” requires some spatial connection between what

the defendant was allegedly negligently doing at the time of the injury and where the

resident was injured. If Village Green employees were not in the part of the building

where the injury happened when it occurred, they cannot be said to have been in the

course of performing a task to protect the resident there. Cf. Ramirez, 539 S.W.3d at

500 (woman who was in a health care facility to receive health care was not in the

course of receiving care while walking alone through a public pavilion).

             b.     Factor two: Did the injury occur where patients might be
                    while they were receiving care, implicating the provider’s
                    obligation to protect people who require special medical
                    care?

      Nothing in the record suggests that Graves or other residents receive care in

the lobby of the facility versus in their individual rooms. But given the type of

facility this is, we believe it is appropriate to infer that these residents, who suffer

                                          25
from varying degrees of dementia, might receive some care in common areas at

times. Their care is not limited to typical medical care. Known aspects of dementia

include memory loss and accompanying confusion. The lobby might be a place

where residents receive some form of care, at times, such as assistance moving about

the building. This factor favors Village Green.

               c.    Factor three: At the time of the injury was the claimant in
                     the process of seeking or receiving health care?

         Like factor one, we conclude that this factor favors Graves. There were no

Village Green employees in the room where Graves was injured when she was

injured. Graves was not engaging any staff when she walked up to Charlie to pet

him. Nor was any Village Green employee interacting with her to provide any form

of care at the time. In our view, this factor is not satisfied by merely pointing to

Village Green’s over-arching obligation to provide for its residents’ fundamental

needs.

         This factor asks whether Graves was in the process of seeking or receiving

health care at the time of her injury. Because there was no interaction between

Graves and any staff while Graves was walking through the common area as a visitor

or guest might, we conclude that she was not in the process of seeking or receiving

health care in that moment. Cf. Ramirez, 539 S.W.3d at 500 (woman was at health

care facility to receive health care, but she was not receiving care while walking

alone through a public pavilion).

                                         26
             d.    Factor four: At the time of the injury was the claimant
                   providing or helping provide health care?

      Graves was not providing or helping provide health care. She was trying to

pet a dog lying on a lobby couch.

             e.    Factor five: Is the alleged negligence based on safety
                   standards arising from professional duties owed by the
                   health care provider?

      As our earlier analysis explains, the safety standards Village Green points to

are general safety standards that do not implicate professional duties owed by health

care providers specifically. General safety obligations are shared by all premises

owners. Galvan, 476 S.W.3d at 433; Ramirez, 539 S.W.3d at 500. There is no

substantive relationship between a general duty to provide a safe dementia-care

environment and a dog mauling any more than there is a connection between a

hospital’s general duty to avoid infectious disease and a person slipping on a wet

floor. See Galvan, 476 S.W.3d at 433. The non-specific duty fails because it reaches

far and wide but without substantively connecting to anything.

      Village Green has not pointed to any safety standards that address the

appropriate housing or care of stray dogs by health care facilities. One can imagine

that no such regulation exists as the two have no connection. This factor weighs

against Village Green.




                                         27
             f.     Factor six: If an instrumentality was involved in the
                    defendant’s alleged negligence, was it a type used in
                    providing health care?

      The instrumentality here was a stray dog. Stray dogs play no role in health

care. One has nothing to do with the other. See Faber, 629 S.W.3d at 639

(concluding that crack in sidewalk was instrumentality involved in alleged

negligence and that it had no connection to health care). This factor weighs against

Village Green as well.

             g.     Factor seven: Did the alleged negligence occur in the course
                    of the defendant’s taking action or failing to take action
                    necessary to comply with safety-related requirements set for
                    health care providers by governmental or accrediting
                    agencies?

      Again, Village Green points to no safety requirements set for and specific to

health care providers as it relates to housing stray dogs on its premises. It can point

only to a general statutory duty to provide a safe environment for its residents. The

allegedly negligent failure to warn or guard against a dangerous stray dog on its

premise has no connection to safety-related requirements specific to health care

providers. See id. at 639–40.

          h. Conclusion

      The only factor that weighs in Village Green’s favor is factor two. Residents

may, at times, receive care in the lobby of their facility given the nature of the

residents’ health conditions. But the other factors that address what actually occurred


                                          28
outweigh what might happen in the abstract. Here, there was no active care occurring

at the time of the dog attack. Graves was alone. She was not being guided through

the common area of the facility by a Village Green employee. Village Green was not

interacting with her on any level. All these other factors weigh against concluding

that an injury claim arising out of a stray dog mauling a resident in a public lobby is

a health care liability claim. On balance, the Ross factors favor Graves.

      The trial court’s written opinion denying Village Green’s motion does not

provide a factor-based analysis in concluding that Graves’s claim is not a health care

liability claim. But it does help explain the court’s reasoning. The order focuses on

the lack of an adequate nexus between the allegations of negligence and the

provision of care to residents. The trial court determined that Village Green’s

acquiescence to housing a stray dog on its premises and permitting it to roam its

common areas was independent of its interactions with and care for its residents. The

trial court concluded that neither role informed the other:

      Plaintiff is under no obligation to produce an expert report saying it was
      a bad idea to care for humans and dogs in the same space any more than
      it would be necessary to produce an expert report that it is a bad idea to
      care for humans and run a nuclear reactor in the same space; two
      independent actions which have nothing to do with each other except
      that it is a very bad idea to do both in the same space.

      This is not a health care liability claim. It is a simple premises liability action

based on the presence of an aggressive dog on the premises that attacked and injured

a woman unaware of the dog’s aggressive tendencies. The reasoning in Ross,

                                          29
Ramirez, and Faber naturally extends to the facts and claims in this case. Complaints

of a slippery floor or a crack in a sidewalk are properly pled as a premises liability

claim. See Ramirez, 539 S.W.3d at 500; Faber, 629 S.W.3d at 642. Likewise,

complaints about an aggressive dog on a premises that injures a person is properly

pled as a premises liability claim.6 See Castrejon v. Horton, No. 14-16-00520-CV,

2017 WL 4797730, at *4 (Tex. App.—Houston [14th Dist.] Oct. 24, 2017, no pet.)

(mem. op.).

      Generally, a premises liability claim requires proof of (1) actual or

constructive knowledge of a condition on the premises by the owner; (2) the

condition posed an unreasonable risk of harm; (3) the owner did not exercise

reasonable care to reduce or eliminate the risk; and (4) the owner’s failure to use

such care proximately caused the plaintiff’s injury. CMH Homes, Inc. v. Daenen, 15

S.W.3d 97, 99 (Tex. 2000). The presence of a dangerous dog can qualify as a

dangerous condition. See Castrejon, 2017 WL 4797730, at *4 (stating that, in a dog-

bite case, injured parties may sue a property owner under a premises liability theory,

with the duty owed by the landowner dependent on the status of the person injured

on the premises); Mattox v. Timmerman, No. 03-13-00107-CV, 2013 WL 4516125



6
      Texas provides three potential claims for people who have been injured by a dog or
      other domestic animal: strict liability, negligent handling, and premises liability.
      Castrejon v. Horton, No. 14-16-00520-CV, 2017 WL 4797730, at *4 (Tex. App.—
      Houston [14th Dist.] Oct. 24, 2017, no pet.) (mem. op.).
                                           30
(Tex. App.—Austin Aug. 22, 2013, no pet.) (mem. op.) (acknowledging premises

liability theory for dog attacks).

      If the person bit was an invitee, the duty owed by the premises owner is a duty

to exercise ordinary care to keep his premises in a reasonably safe condition, so that

the plaintiff would not be injured. See Searcy v. Brown, 607 S.W.2d 937, 941 (Tex.

App.—Houston [1st Dist.] 1980, no writ) (dog-bite case); see also Brunson v.

Christian Youth Found., No. 12-12-00186-CV, 2013 WL 1668233 (Tex. App.—

Tyler Apr. 17, 2013, pet. denied) (mem. op.) (tripping-over-dog case).

      The essence of Graves’s complaint is that Village Green had an unsupervised,

dangerous dog on its premises wandering the common areas and that the dog

attacked Norma Graves, causing her injuries. Generalized, non-specific duties to

provide a safe environment do not turn this garden-variety premises-liability claim

into a health care liability claim. See Galvan, 476 S.W.3d at 433; Ramirez, 539

S.W.3d at 500.

      Village Green does not point to any safety regulations specific to residential

facilities that heighten or alter in any way the standard for having stray dogs

wandering one’s premises. Whatever standards apply to the existence of an

aggressive dog on one’s premises, it originates in premises liability law. The safety




                                         31
standards at issue have no substantive nexus to health care.7 See Galvan, 476 S.W.3d

at 433; Ramirez, 539 S.W.3d at 500.

      Having concluded that the claim against Village Green is not a safety

standards-based health care liability claim, we turn to Village Green’s alternative

argument.

B.    Health care

      Village Green’s alternative argument is that Graves’s claim qualifies as a

health care liability claim because it involves an alleged departure from accepted

standards of health care, relying on the broad definition of health care found in the

statute. See TEX. CIV. PRAC. & REM. CODE § 74.001(a)(10) (defining health care as

“any act . . . that should have been performed by any health care provider for, to, or

on behalf of a patient during the patient’s . . . confinement”).


7
      Various judges have remarked in their separate writings that minimizing the nexus
      required on claims that have not typically been considered medical malpractice
      claims to bring them within the TMLA can counteract the Legislature’s intentions
      in enacting the TMLA. They note that, when a claim that has historically not been
      considered a medical malpractice claim is litigated as a health care liability claim
      due to courts’ ruling that the TMLA applies, that claim is likely to migrate from the
      health care provider’s general liability policy’s coverage to its medical malpractice
      policy’s coverage. See Diversicare, 185 S.W.3d at 862 (O'Neill, J., dissenting)
      (citing Cochran v. B.J. Servs. Co. USA, 302 F.3d 499, 502 (5th Cir. 2002)); Marks
      v. St. Luke’s Episcopal Hosp., 319 S.W.3d 658, 686 (Tex. 2010) (Guzman, J.,
      concurring and dissenting); Johnson, 344 S.W.3d at 399 (Lehrmann, J., dissenting).
      When more categories of claims fall under the medical malpractice policy, the
      premiums for such policies can be expected to increase. Diversicare, 185 S.W.3d at
      862 (O'Neill, J., dissenting); Marks, 319 S.W.3d at 686 (Guzman, J., concurring and
      dissenting).

                                           32
      Village Green argues that any failure to protect a resident population from

harm is an alleged departure from accepted standards of health care. They cite in

support of this proposition a string of cases, all of which involved allegations of

assault in a health care setting by a health care worker or patient. See, e.g.,

Diversicare, 185 S.W.3d at 849. In these cases, the courts held that the core of the

assault claim was either that the health care provider failed to adequately train and

staff to prevent harm or failed to adequately monitor a patient to whom it was

providing medical care to ensure that the patient did not become violent against staff

or other patients. See, e.g., Oak Park, Inc. v. Harrison, 206 S.W.3d 133, 139, 141

(Tex. App.—Eastland 2006, no pet.) (“Harrison’s claims allege a departure from

accepted standards of medical or health care because the act or omission complained

of—the failure to protect Harrison from the psychological patient—is inseparable

from the health care services provided to him.”).

      While “health care” is broadly defined, what constitutes an alleged departure

from accepted standards of health care has limits. There must be a direct connection

between the health care standard and the provision of medical services. See

Diversicare, 185 S.W.3d at 848. As explained by the Texas Supreme Court: “A

cause of action alleges a departure from accepted standards of medical care or health

care if the act or omission complained of is an inseparable part of the rendition of

medical services.” Id. In determining whether a cause of action is


                                         33
an inseparable part of the rendition of medical services, the need for expert

testimony from a medical professional to prove the claim is an important factor. See

id. (citing Garland Cmty. Hosp. v. Rose, 156 S.W.3d 541, 544 (Tex. 2004)).

      Thus, when a psychiatric inpatient died after employees restrained him to end

his violent attack—and the claims against the facility turned on whether the health

care provider adhered to appropriate standards of care for restraining a psychiatric

patient, supervising and training those who would restrain the psychiatric patient,

and administering effective medications to subdue the psychiatric patient—the acts

or omissions complained of were inseparable parts of the rendition of medical

services. See Rogers v. Bagley, 623 S.W.3d 343, 351 (Tex. 2021); see also

Psychiatric Sols., Inc. v. Palit, 414 S.W.3d 724, 725–26 (Tex. 2013). Likewise, a

nursing home resident’s claim of being sexually assaulted by another resident was a

health care liability claim because the facility’s training and staffing policies and

supervision and protection of the patient and other residents were integral

components of—meaning an inseparable part of—the facility’s rendition of health

care services. See Diversicare, 185 S.W.3d at 845, 850.

      To be sure, nursing homes and other residential facilities provide a broader

array of services to those in their care than a medical office would during a short

check-up visit. Residential facilities supervise daily activities, provide routine

examinations, provide dietary services, monitor the physical and mental conditions


                                         34
of its residents, and meet fundamental care needs for those residents. Id. at 849–50.

The “level and types of health care services provided vary with the needs and

capabilities of the patients.” Ortiz v. St. Teresa Nursing & Rehab. Ctr., LLC, 579

S.W.3d 696, 704 (Tex. App.—El Paso 2019, pet. denied). A facility must evaluate

whether some patients require enhanced supervision and more staff to protect them

from injuring themselves or possibly other patients or staff. See Diversicare, 185

S.W.3d at 849–50; Ortiz, 579 S.W.3d at 704. “The nature and intensity of care and

treatment, including professional supervision, monitoring, [and] assessment . . . are

judgments made by professionals trained and experienced in treating and caring for

patients and the patient populations in their health care facilities.” Diversicare, 185

S.W.3d at 850.

      But case law does not suggest that every tort—or even every assault—in a

health care setting involves an alleged departure of standards for health care to meet

the TMLA’s definition of a health care liability claim. Loaisiga provides an example.

That 2012 case involved a physician who was alleged to have fondled the breasts of

two female patients while examining one for a “sinus problem” and the other for

“flu-like symptoms.” Loaisiga, 379 S.W.3d at 252–53. The court noted the

expansive definition of health care but then focused on the scope of consent to have

the physician touch patients’ bodies during a medical exam. Id. at 257. It noted that

at times it may be necessary to have an expert’s opinion on the proper standard of


                                          35
care for touching certain parts of a patient’s body given the particular complaints

that led to the exam. Id. At other times, though, no expert report would be needed

because “the conduct of which a plaintiff complains is wholly and conclusively

inconsistent with, and thus separable from, the rendition of medical care.” Id.

(internal quotes removed).

      The Loaisiga Court held that a claim against a medical or health care provider

for assault is not a health care liability claim if the record shows that (1) there is no

complaint about any act of the provider related to medical or health care services

other than the alleged offensive contact, (2) the alleged offensive contact was not

pursuant to actual or implied consent by the plaintiff, and (3) the “only possible

relationship between the alleged offensive contact and the rendition of medical

services or healthcare was the setting in which the act took place.” Id. The assault

claims against the doctor in Loaisiga were not health care liability claims.

      Similarly, a residential facility can act in an allegedly negligent manner that

is so disconnected from the care provided that it is separate from the rendition of

medical care. For example, when a facility prohibited residents from adding locks to

the doors of their private quarters and had no health care-related reason for doing so,

the claim arising from a sexual assault in the resident’s quarters was separable from

the rendition of medical services, and thus was not a health-care-standards health

care liability claim. Belmont Vill. Hunters Creek TRS, LLC v. Marshall, No. 01-18-


                                           36
00984-CV, 2020 WL 4873563, at *7 (Tex. App.—Houston [1st Dist.] Aug. 20,

2020, pet. denied) (mem. op.). The Loaisiga and Marshall cases show that the

alleged negligence can be so far removed from the provision of health care that it is

analytically separate from it.

      Relevant to whether a claim is inseparable from medical services is whether

expert testimony is necessary to establish the applicable standard of care to evaluate

breach, whether the alleged act involves medical judgment related to patient care,

and whether a specialized standard in the healthcare community applies.

Diversicare, 185 S.W.3d at 848–51. “[I]f expert medical or health care testimony is

necessary to prove or refute the merits of the claim against a physician or health care

provider, the claim is a health care liability claim.” Tex. W. Oaks Hosp., L.P. v.

Williams, 371 S.W.3d 171, 182 (Tex. 2012). “And only if expert testimony is not

needed should a court proceed to consider the totality of the circumstances, as a

claim may still be a health care liability claim despite that ‘in the final analysis,

expert testimony may not be necessary to support a verdict.’” Bioderm Skin Care,

LLC v. Sok, 426 S.W.3d 753, 760 (Tex. 2014).

      In Diversicare, the Court held that no expert testimony was needed to

establish that the standard of care for evaluating a patient’s sinuses does not include

fondling the patient’s breasts. Diversicare, 185 S.W.3d at 848–51. Likewise, no

expert testimony was needed to establish the standard of care for clearing clogged


                                          37
drains in a manner that would not accumulate toxic fumes, even in a medical setting.

See Lawton, 442 S.W.3d at 487. That involved plumbing expertise, not medical

judgment. See id.

      No expert report is necessary here to establish the standard of care for housing

stray dogs in common areas of a building accessible to the public, even if medical

care occurs in and around the area. The relevant standards come from tort law

developed through the common law to address dangers on premises. They have no

dependence—or even connection—to medical care or medical judgment.

      Not every action a health care provider takes on its premises can be shoved

under the heading of medical care. Some actions (and failures to act) are so

unanticipated and unrelated that the only connection to health care is the setting in

which the events occur. See Ross, 462 S.W.3d at 504; Loaisiga, 379 S.W.3d at 252–

53. Much like in Loaisiga, this claim is separate from health care services because

the dog attack had no connection to the residential services Graves consented to and

is only connected to health care because of the fortuity of the location. Loaisiga, 379

S.W.3d at 252–53 (suit arising from assault that occurred during a medical exam not

a health care liability claim). In our view, the facts underlying Graves’s claims fall

into this territory, fully separable from the rendition of medical care.

      In sum, Village Green accepted the housing of a stray dog on its premises.

These same premises were used for caring for residents with Alzheimer’s. But there


                                          38
was no connection between the two activities. They were apparently meant to

peacefully co-exist alongside one another. Tragically, they did not. But the location

of their unfortunate merger cannot bring the allegedly negligent acts within the scope

of the TMLA: housing a stray dog is not inseparable from the rendition of medical

care.

                                        Conclusion

        We have held that Graves’s suit does not present a health care liability claim.8

As a result, the second issue regarding the sufficiency of any expert reports is moot.

        We affirm the trial court’s order denying Village Green’s motion to dismiss.



                                                  Sarah Beth Landau
                                                  Justice



Panel consists of Justice Goodman, Landau and Countiss.




8
        At times, the facts of a claim may raise a rebuttable presumption that the claim is a
        health care liability claim and shift the burden to the claimant to prove otherwise.
        See Rio Grande Valley Vein Clinic, P.A. v. Guerrero, 431 S.W.3d 64, 65 (Tex. 2014)
        (per curiam); Ortiz v. St. Teresa Nursing & Rehab. Ctr., LLC, 579 S.W.3d 696, 703
        (Tex. App.—El Paso 2019, pet. denied). In our view, even if the rebuttable
        presumption applies here, Graves met the burden of rebutting the presumption given
        the lack of nexus between the standards allegedly violated and the provision of
        health or medical care.
                                             39